DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

  INSPIRED PRODUCTS GROUP, LLC, d/b/a KIDSEMBRACE, LLC,
                       Appellant,

                                   v.

               INSPIRED DEVELOPMENT GROUP, LLC,
                            Appellee.

                            No. 4D20-2326

                          [November 17, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2017-CA-
004490-XXXX-MB.

   David M. Stahl, James A. Gale and Samuel Edelstein of Cozen
O’Connor, Miami, for appellant.

   Joseph T. Eagleton, Steven L. Brannock and Torri D. Macarages of
Brannock Humphries & Berman, Tampa, and Evan H. Frederick and
William B. Lewis of Morgan & Morgan, West Palm Beach, for appellee.

CONNER, C.J.

   Appellant, Inspired Products Group, LLC, d/b/a KidsEmbrace, LLC
(“KidsEmbrace”) appeals the trial court’s order denying its motion for
attorney’s fees and costs, following its recovery of summary judgment
below. KidsEmbrace raises two arguments on appeal, contending that it
was entitled to: (1) attorney’s fees and costs where its proposal for
settlement was not accepted, and (2) taxable costs pursuant to section
57.041(1), Florida Statutes (2020). We agree with both arguments and
reverse and remand for further proceedings.

                              Background

   Inspired Development Group, LLC (“IDG”) filed a five-count complaint
against KidsEmbrace. After moving for summary judgment but prior to
the hearing on the motion, KidsEmbrace served IDG with its proposal for
settlement to resolve all claims for damages that could be awarded to IDG
in a final judgment. The matter proceeded to a hearing on KidsEmbrace’s
summary judgment motion, wherein the trial court took the matter under
advisement.

   The trial court later granted summary judgment in KidsEmbrace’s favor
on four of five counts, leaving one count remaining. Notably, IDG’s thirty-
day window for accepting KidsEmbrace’s proposal for settlement expired
the same day on which the trial court issued the summary judgment
ruling. However, IDG did not accept the proposal. Instead, shortly after
the summary judgment ruling, IDG voluntarily dismissed without
prejudice its sole remaining count.

   Following the voluntary dismissal of the final remaining count and the
subsequent entry of final judgment in its favor, KidsEmbrace moved for
attorney’s fees and costs pursuant to its proposal for settlement under
section 768.79, Florida Statutes (2020), and for costs pursuant to section
57.041, Florida Statutes (2020), as the party recovering judgment.

   In opposing KidsEmbrace’s motion for attorney’s fees, IDG argued that
the trial court’s order granting summary judgment on four of five counts
in KidsEmbrace’s favor was entered during IDG’s thirty-day window of
acceptance, thus terminating KidsEmbrace’s proposal for settlement and
precluding the enforcement of the proposal for settlement as a basis for
entitlement to attorney’s fees.

    However, KidsEmbrace asserted that because the court’s summary
judgment order did not dispose of all of IDG’s causes of action, it was not
a final judgment. Therefore, IDG could have accepted the proposal for
settlement even after service of the court’s summary judgment order but
chose not to, entitling KidsEmbrace to attorney’s fees and costs pursuant
to the rejected proposal for settlement. In short, KidsEmbrace contended
that IDG had the full thirty-day period to accept the proposal.

   As to costs pursuant to section 57.041, IDG conceded that
KidsEmbrace, as the prevailing party, was entitled to such with respect to
the four counts but challenged KidsEmbrace’s entitlement to prevailing
party costs beyond the uniform guidelines.

   The matter proceeded to a hearing, after which the trial court denied
KidsEmbrace’s motion for attorney’s fees and costs. KidsEmbrace gave
notice of appeal.




                                    2
                             Appellate Analysis

   KidsEmbrace seeks reversal of the denial of its motion for attorney’s
fees and costs, arguing it was entitled to: (1) attorney’s fees and costs
where its proposal for settlement was not accepted; and (2) taxable costs
pursuant to section 57.041(1), as the prevailing party. Each argument will
be discussed in turn.

Proposal for Settlement

   A trial court’s ruling declining to enforce a proposal for settlement is
reviewed de novo. Kiefer v. Sunset Beach Invs., LLC, 207 So. 3d 1008,
1010 (Fla. 4th DCA 2017).

   Section 768.79(1) provides in part:

      In any civil action for damages filed in the courts of this state,
      if a defendant files an offer of judgment which is not accepted
      by the plaintiff within 30 days, the defendant shall be entitled
      to recover reasonable costs and attorney’s fees incurred by her
      or him or on the defendant’s behalf pursuant to a policy of
      liability insurance or other contract from the date of filing of
      the offer if the judgment is one of no liability or the judgment
      obtained by the plaintiff is at least 25 percent less than such
      offer, and the court shall set off such costs and attorney's fees
      against the award.

§ 768.79(1), Fla. Stat. (2020) (emphasis added).

   The parties do not dispute that a final judgment of no liability was
entered in KidsEmbrace’s favor and that IDG did not accept
KidsEmbrace’s proposal for settlement. The particular issue in dispute in
this appeal is whether the trial court’s order granting summary judgment
in KidsEmbrace’s favor as to four of five counts, which was entered on the
last day of IDG’s thirty-day window of acceptance, terminated
KidsEmbrace’s proposal for settlement, precluding IDG from accepting the
proposal, and consequently, precluding KidsEmbrace from enforcing the
proposal as a basis for attorney’s fees and costs.

   On appeal, KidsEmbrace maintains that the trial court’s summary
judgment order, although issued on the last day of IDG’s acceptance
window, did not prevent IDG from accepting the proposal for settlement
because it only dismissed four of five counts, leaving one of IDG’s counts
remaining. Therefore, KidsEmbrace argues that the summary judgment

                                      3
order was not a final determination resolving all claims, and IDG could
have accepted the proposal for settlement on the remaining count until
the end of the day but chose not to do so.

   We agree with KidsEmbrace that the trial court’s summary judgment
order did not terminate IDG’s thirty-day window for accepting
KidsEmbrace’s proposal for settlement.

   We have previously observed that “[s]ummary judgment serves the
same purpose as a determination after trial. It concludes the case unless
there are outstanding parties or issues.” Kroener v. Fla. Ins. Guar. Ass’n,
63 So. 3d 914, 919 (Fla. 4th DCA 2011) (emphasis added) (quoting Day v.
Krystal Co., 241 F.R.D. 474, 479 (E.D. Tenn. 2007)). While a party is
precluded from accepting a pending proposal for settlement after the grant
of final judgment, id. at 920, here, the trial court’s summary judgment
order was not a final judgment resolving all claims, as it left one remaining
count. Thus, the offer could have been accepted (or withdrawn) after the
ruling on the four counts. 1

   We reject IDG’s argument on appeal that the trial court’s summary
judgment order “changed the nature of the case and affected the ability of
the recipient to accept the proposal.” 2

   Because IDG failed to accept KidsEmbrace’s proposal for settlement,
and a final judgment of no liability was ultimately entered in
KidsEmbrace’s favor, pursuant to section 768.79 KidsEmbrace was
entitled to recover the reasonable attorney’s fees and costs it incurred after
the date of its proposal. See Fla. Gas Transmission Co. v. Lauderdale Sand
& Fill, Inc., 813 So. 2d 1013, 1014 (Fla. 4th DCA 2002) (“We have
consistently held that, pursuant to this statute, once an offer of judgment
has been made and rejected and a judgment of no liability has been
entered, the defendant has a right to an award of attorney’s fees . . . .”).




1 Pursuant to Florida Rule of General Practice and Judicial Administration
2.514(a)(4)(A), “the last day ends (A) for electronic filing or service by any means,
at midnight.” Fla. R. Gen. Prac. & Jud. Admin. 2.514(a)(4)(A). Therefore, IDG’s
window of acceptance would have continued through the remainder of that last
day until midnight.

2In presenting the argument, IDG never explained how the summary judgment
order “changed the nature of the case and affected the ability of the recipient to
accept the proposal.”

                                         4
    We therefore reverse the trial court’s denial of KidsEmbrace’s motion
for attorney’s fees and costs.

Taxable Costs Pursuant to Section 57.041(1), Florida Statutes

   KidsEmbrace also seeks reversal of the trial court’s decision denying its
entitlement to taxable costs pursuant section 57.041(1), as the party
recovering judgment.

   “An appellate court reviews whether a trial court’s award of costs is
excessive for an abuse of discretion; however, whether a cost requested
may be awarded, at all, is a question of law to be reviewed de novo.” City
of Boca Raton v. Basso, 242 So. 3d 1141, 1144 (Fla. 4th DCA 2018)
(quoting Winn–Dixie Stores, Inc. v. Reddick, 954 So. 2d 723, 730 (Fla. 1st
DCA 2007)).

    Under section 57.041(1), “[t]he party recovering judgment shall recover
all his or her legal costs and charges which shall be included in the
judgment.” § 57.041(1), Fla. Stat. “The statute expressly demands that
the party recovering judgment be awarded costs. This unambiguous
language need not be construed.” Basso, 242 So. 3d at 1144 (quoting
Hendry Tractor Co. v. Fernandez, 432 So. 2d 1315, 1316 (Fla. 1983)).
Where KidsEmbrace was the party recovering judgment in this action, it
is entitled to costs pursuant to section 57.041(1). Because the amount of
costs claimed are in dispute, we remand for the trial court to determine
the amount of taxable costs due.

   Reversed and remanded for further proceedings.

FORST and KUNTZ, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     5